Writer’s E-Mail: cdavis@kkwc.com Writer’s Direct Dial: 212.880.9865 June 12, 2014 VIA EMAIL AND EDGAR Geoff Kruczek Office of Mergers and Acquisitions Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3628 Re: Echo Therapeutics, Inc. Definitive Additional Materials filed by Platinum Partners Value Arbitrage Fund, L.P., et al. Filed on May 30, 2014 File No. 001-35218 Dear Mr. Kruczek: We acknowledge receipt of the verbal comment given to my colleague Jason Soncini on June 3, 2014 by the Staff of the Securities and Exchange Commission (the “Staff”) with regard to the above-referenced matter, as supplemented by our telephonic discussions (the “Comment”). We have reviewed the Staff’s comment with Platinum Management (NY) LLC and the other participants named in its Proxy Statement (collectively, “Platinum”). This letter shall supersede our previous communications with the Staff on the above-referenced matter. Platinum confirms that each time in the future that Platinum may point out to stockholders of Echo Therapeutics, Inc. (the “Company”) the number of shares held by the current directors of the Company, Platinum will also separately and clearly disclose the number of shares held by Michael M. Goldberg, M.D. and Shepard M. Goldberg in the same font and format as used to disclose the holdings of the current directors. The Staff is invited to contact the undersigned at (212) 880-9865 with any additional comments or questions it may have. Very truly yours, /s/ Christopher P. Davis Christopher P. Davis cc:David Ottensoser
